     Case 2:14-cv-02883-TLN-DMC Document 118 Filed 02/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAIAN BRANDON,                                    No. 2:14-CV-2883-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    L. WILLIAMS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the attendance of

19   incarcerated witness Gregory Norwood, ECF No. 92. Plaintiff has submitted affidavits making

20   the showing required by the Court’s February 13, 2020, order. Good cause appearing therefor,

21   and no opposition to Plaintiff’s motion having been filed, Plaintiff’s motion for the attendance of

22   inmate Gregory Norwood to testify at trial is granted. Because no trial date has yet been set, the

23   Court will not at this time issue a writ of habeas corpus ad testificandum.

24                  IT IS SO ORDERED.

25   Dated: February 17, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
